Citation Nr: 1418583	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder.

2.  Entitlement to service connection for Crohn's disease/colitis.

3.  Entitlement to service connection for spondylolisthesis.



REPRESENTATION

Appellant represented by:	Timothy J. Kidd, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1992, including service in the Persian Gulf.  He was also a member of the New Hampshire National Guard from March 1993 to March 1995.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO that denied reopening claims of service connection for a psychiatric disorder, Crohn's disease/colitis and spondylolisthesis on the basis that new and material evidence had not been submitted.  In February 2013, the Board reopened all three claims and remanded them for further evidentiary development.  This matter is once again before the Board.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

At the outset, the Board notes that, while records from the Social Security Administration (SSA) are on file, they do not appear to be complete.  In this regard, the Veteran's representative informed VA in November 2012 that the Veteran had been approved for Social Security benefits in 2002 and submitted some records from SSA.  These records do not include the initial determination in 2002.  As a result, on remand, all SSA records, to include the medical records and underlying decision(s), must be requested and associated with the claims file.  

A negative reply is requested if the records are unavailable, and the Veteran must be notified.  38 C.F.R. § 3.159(e)(1) (2013).  The duty to assist requires that such records be requested where they may be relevant to an issue on appeal.  See Golz v. Shinseki, 590 F. 3d 1317, 1320-23 (Fed. Cir. 2010).

Moreover, the Board finds that the most recent Supplemental Statement of the Case (SSOC) issued in February 2014 addressing the issue of service connection for Crohn's disease/colitis is not adequate.  In this regard, the SSOC refers to a January 2013 examination report, but the only VA examination report addressing this issue on file and in Virtual VA is dated in August 2013.  

The SSOC also refers to a VA etiological opinion rendered in the January 2013 by an examiner, but again this opinion is not on file.  

In addition, the SSOC notes that VA examination addenda were obtained on February 14, 2013 and February 18, 2013.  While there is a VA examination addendum dated on February 14, 2014, there is no addendum dated either February 18, 2013 or February 18, 2014.  

Consequently, following the development being sought in this remand, the Veteran should be issued a new SSOC that clearly accounts for all pertinent evidence.  38 C.F.R. § 19.31.

As to the claim for service connection for an innocently  psychiatric disorder, there is on file a February 2014 VA psychiatric addendum wherein the examiner related, in part, the Veteran's psychiatric disorders, diagnosed as depression and alcohol abuse, to his chronic Crohn's disease symptoms.  

Thus, if and only if, the claim for service connection for Crohn's disease/colitis is granted, the AOJ must send the Veteran complete VCAA notice as to the issue of service connection for a psychiatric disorder on a secondary basis; that is, as proximately due to or aggravated by a service connected disability, and adjudicate this theory as a component of the instant appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b), 3.310.  

Although this theory of entitlement has not been claimed by the Veteran, VA must adjudicate all theories of entitlement reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  Moreover, alternative theories of entitlement are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F. 3d 1346 (Fed. Cir. 2005).    

Lastly, an attempt should be made to associate with the record all pertinent, outstanding treatment records.  The most recent VA treatment records on file excluding VA examination reports are dated in 2007, and the most recent private medical records are dated in 2009.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

Based on the foregoing, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to request copies of SSA records, including all determinations and underlying medical records, and associate them with the claims file.  If the records are unavailable, a negative reply is requested and should be added to the claims file.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159 (e)(1). 

2.  The AOJ then should take appropriate steps to obtain copies of all relevant, outstanding medical records pertinent to this appeal, including VA treatment records dated since 2007.  All records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed. 

3.  After completing all indicated development, the AOJ should readjudicate the claims of service connection for Crohn's disease/colitis and spondylolisthesis in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive SSOC should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

4.  If, and only if, the claim of service connection for Crohn's disease/colitis is granted, the AOJ should send the Veteran a letter specifically advising him of the evidence required to support a claim for an innocently acquired psychiatric disorder on the alternative theory of secondary service connection, and undertake any development deemed appropriate in resolving this theory of entitlement.  

5.  After completing all indicated development, the AOJ then should readjudicate the claim of service connection for an innocently acquired psychiatric disorder to include, if appropriate, consideration of the provisions of 38 C.F.R. § 3.310 for disability proximately due to or aggravated by a service-connected disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive SSOC, including all pertinent evidence, should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



